         Case 1:19-cv-00004-PEC Document 55 Filed 06/17/20 Page 1 of 1




       In the United States Court of Federal Claims
                                       No. 19-04C
                                (E-Filed: June 17, 2020)

 JUSTIN TAROVISKY, et al.,                   )
                                             )
               Plaintiffs,                   )
                                             )
 v.                                          )
                                             )
 THE UNITED STATES,                          )
                                             )
                       Defendant.            )
                                             )

                     MULTIPLE PLAINTIFFS SUMMARY ORDER

        This case involves multiple plaintiffs. See ECF No. 17 (second amended
complaint). For proper case management and statistical purposes, plaintiffs shall create
and maintain a summary, in the form of a chart, that accounts for each plaintiff added to
this case, and the status of each plaintiff’s participation in the case, as the contours of the
case shift. The chart shall include five columns of information: (1) the first column
shall identify the plaintiff either by name or pseudonym, if applicable; (2) the second
column shall identify the state of residency of the plaintiff; (3) the third column shall
identify the complaint in which the plaintiff was first included; (4) the fourth column
shall state whether the plaintiff remains a party to the case; and (5) if the plaintiff is no
longer a party to the case, the fifth column shall state the date on which the plaintiff was
dismissed from the case, and include a citation to the court’s case
management/electronic case management (CM/ECF) system for such dismissal.

        On or before July 15, 2020, plaintiffs are directed to FILE a status report
attaching their multiple plaintiffs summary to include the required information for all
plaintiffs who have been named in the complaints filed in this case. Plaintiffs are further
directed to FILE an updated chart following these same procedures within seven days
of adding or removing any plaintiffs for the duration of this case. Plaintiffs shall file
all such charts under the “Status Report (Multiple Plaintiffs Summary)” docketing event
in the court’s CM/ECF system.

       IT IS SO ORDERED.

                                                   s/Patricia E. Campbell-Smith______
                                                   PATRICIA E. CAMPBELL-SMITH
                                                   Judge
